Affirmed and Memorandum Opinion filed January 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00636-CR
                                    ____________

                 BENJAMIN CHARLES THORNBURG, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 52,657


                            MEMORANDUM OPINION

      Appellant entered a plea of guilty to the offense of attempted aggravated
kidnapping.   The trial court deferred adjudicating guilt and placed appellant under
community supervision for a period of eight years. Subsequently, the State moved to
adjudicate guilt. On May 6, 2011, the trial court adjudicated guilt and sentenced appellant
to confinement for eleven years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response has
been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges, Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2